                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

SHAMEKA DYE,                                      §
         Plaintiff,                               §
                                                  §
                                                  §
vs.                                               §    CIVIL ACTION NO. 4:17-2405-MGL
                                                  §
NANCY A. BERRYHILL,                               §
Acting Commissioner of Social Security            §
Administration,                                   §
              Defendant.                          §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
      REVERSING DEFENDANT’S DECISION, AND REMANDING THE CASE TO
         DEFENDANT FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       This is a Social Security appeal in which Plaintiff seeks judicial review of the final decision

of Defendant denying her claim for disability insurance benefits and supplemental security income.

The matter is before the Court for review of the Report and Recommendation (Report) of the United

States Magistrate Judge suggesting Defendant’s decision be reversed and the case be remanded to

Defendant for further administrative proceedings. The Magistrate Judge filed the Report in

accordance with 28 U.S.C. §•636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 23, 2018, and Defendant filed a reply on

October 30, 2018, stating she would not be filing any objections to the Report. “[I]n the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Defendant’s decision is REVERSED and the case is REMANDED to Defendant for

further administrative proceedings as set forth in the Report.

       IT IS SO ORDERED.

       Signed this 30th day of October, 2018, in Columbia, South Carolina.

                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
